DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on March 3, 2021 has been entered.
Claims 1-3, 7-10, 15, 16 and 20-24 are pending and an action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 includes the limitation “obtaining a holding momentum needed for holding said empty elevator car stationary”.  However the claim previously requires the step of “holding said empty elevator car stationary” with the brakes disengaged.  It is unclear how an elevator car can be held stationary without the use of brakes before a holding momentum needed to hold the elevator car stationary without brakes is obtained. For examining purposes, the limitation “obtaining a holding momentum needed for holding said empty elevator car stationary” is interpreted as preceding the step which describes “holding said empty elevator car stationary” with the brakes disengaged.  
Claim 23 depends from claim 22 and therefore inherits all claimed limitations.  This claim does not correct the deficiencies of claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 15, 16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0134517 A1) in view of Illan (US 2010/0154527 A1).
Claim 1: Zhou discloses a method for determining a current used to disengage two brakes of an elevator car of an elevator (page 2 ¶ [0015]), where the elevator car includes the two brakes (page 3 ¶ [0045]).  A test sequence is performed for each of the two brakes individually where one brake is engaged while the other brake is disengaged (opened) (page 2 ¶ [0015]). The test sequence is performed on a defined frequency, defined as a time interval since the last brake test (page 3 ¶ [0037]), which would monitor actual brake release current based on a brake’s current condition, so as to prevent undesired brake wearing, as is recognized in the art.  A momentum is made ver) when the movement is detected (page 2 ¶ [0029]).  A value is determined for current to be used to release the two brakes when the elevator is in normal use by adding an additional current value to the stored value of the current obtained from the test sequence (page 3 ¶ [0034]-[0035]).  This reference fails to disclose the elevator car to be empty, the empty elevator car to be held stationary with the two brakes disengaged, a momentum to be made sure to exist while the empty elevator car remains stationary such that the empty elevator car will move once the two brakes are disengaged. This reference further fails to disclose the test sequence to be performed at least once a day.
However Illan teaches a method where an empty elevator car is held stationary prior to engaging a brake (page 3 ¶ [0017]-[0018]).  After a brake is engaged, a momentum is made sure to exist by applying a torque via motor in order to simulate a load condition, such that the empty elevator car will move once the brakes are disengaged (page 2 ¶ [0019]).
Given the teachings of Illan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Zhou with providing the elevator car to be empty, the empty elevator car to be held stationary with the two brakes disengaged, a momentum to be made sure to exist while the empty elevator car remains stationary via motor, such that the empty re Aller, 105 USPQ 233.  Doing so would allow for accurate updates on safety conditions of each brake, which can be stored and later retrieved for statistical purposes.
Claim 2: Zhou modified by Illan discloses a method where the empty elevator car is held stationary prior to engaging a brake, as stated above.  The elevator car then would be held by using an electric drive, as is known in the art.
Claim 3: Zhou modified by Illan discloses a method where it is made sure that a momentum exists to move the empty elevator car once the at least two brakes are disengaged by providing the momentum by an electric drive (motor) of the elevator, as stated above. The electric drive then would provide the momentum when the elevator was in balance.
Claims 7, 15 and 16: Zhou modified by Illan discloses a method as stated above, which includes a computer program embodied on a non-transitory computer readable medium for a computing device comprises code adapted to cause said method to be performed when executed on a data-processing system, as is recognized in the art.
Claims 8 and 20: Zhou modified by Illan discloses a method as stated above, which includes an apparatus having a processor and at least one memory to perform said method, as is recognized in the art.
Claim 9: Zhou modified by Illan discloses a method as stated above, where Zhou discloses an elevator system comprising an elevator (car) comprising said apparatus (page 1 ¶ [0011]).
Claim 10: Zhou modified by Illan discloses a method where the momentum is provided to the elevator car by an electric drive (motor), as stated above.
Claim 21: Zhou modified by Illan discloses a method where each brake is tested independently, as stated above.  Zhou further discloses all steps to be repeated for each brake individually (page 2 ¶ [0015]).
Claim 22: Zhou discloses a method for determining a current used to disengage two brakes of an elevator car of an elevator (page 2 ¶ [0015]), where the elevator car includes the two brakes (page 3 ¶ [0045]).  A test sequence is performed for each of the two brakes individually where one brake is engaged while the other brake is disengaged (opened) (page 2 ¶ [0015]). The test sequence is performed on a defined frequency, defined as a time interval since the last brake test (page 3 ¶ [0037]), which would monitor actual brake release current based on a brake’s current condition, so as to prevent undesired brake wearing, as is recognized in the art.   A momentum is changed to provide an imbalance to an elevator comprising at least the elevator car by loading a test weight into the elevator car (page 2 ¶ [0015]) in order to simulate regulatory loading conditions (page 1 ¶ [0013]). The elevator car then would move once the brakes are disengaged. Current is gradually increased to the engaged brake, movement of the ver) when the movement is detected (page 2 ¶ [0029]).  A value is determined for current to be used to release the two brakes when the elevator is in normal use by adding an additional current value to the stored value of the current obtained from the test sequence (page 3 ¶ [0034]-[0035]).  This reference fails to disclose the elevator car to be empty, a holding momentum needed for holding the empty elevator car stationary to be determined, the empty elevator car to be held stationary with the two brakes disengaged, and the holding momentum to be changed to provide an imbalance to the elevator such that the empty elevator car will move once the two brakes are disengaged. This reference further fails to disclose the test sequence to be performed at least once a day.
However Illan teaches a method where an empty elevator car is held stationary prior to engaging a brake (page 3 ¶ [0017]-[0018]).  Therefore a holding momentum needed for holding the empty elevator car stationary would be determined before brakes are disengaged, as is recognized in the art.  After a brake is engaged, the holding momentum is changed to provide an imbalance to an elevator comprising at least the elevator car by applying a torque via motor in order to simulate a load condition, such that the empty elevator car will move once the brakes are disengaged (page 2 ¶ [0019]).
Given the teachings of Illan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Zhou with providing the elevator car to be empty, a holding momentum needed for holding the empty elevator car stationary to be determined, the empty re Aller, 105 USPQ 233.  Doing so would allow for accurate updates on safety conditions of each brake, which can be stored and later retrieved for statistical purposes.
Claims 23: Zhou modified by Illan discloses a method where the holding momentum to provide an imbalance is changed by using an electric drive (moto), as stated above.  The holding momentum would be zero when the elevator is in balance, as is recognized in the art.  
Claim 24: Zhou discloses a method for determining a current used to disengage two brakes of an elevator car of an elevator (page 2 ¶ [0015]), where the elevator car includes the two brakes (page 3 ¶ [0045]).  A test sequence is performed for each of the two brakes individually where the two brakes are engaged to keep the elevator at its initial position, and one of the two brakes is disengaged (opened) (page 2 ¶ [0015]). The test sequence is performed on a defined frequency, defined as a time interval since the last brake test (page 3 ¶ [0037]), which would monitor actual brake release current based on a brake’s current condition, so as to prevent undesired brake wearing, as is ver) when the movement is detected (page 2 ¶ [0029]).  A value is determined for current to be used to release the two brakes when the elevator is in normal use by adding an additional current value to the stored value of the current obtained from the test sequence (page 3 ¶ [0034]-[0035]).  This reference fails to disclose the elevator car to be empty, the empty elevator car to not be in balance with a counterweight, where the counterweight tries to move the elevator car to provide a momentum. This reference further fails to disclose the test sequence to be performed at least once a day.
However Illan teaches a method where an empty elevator car (12) is not in balance with a counterweight (14), which tries to move the elevator car to provide a momentum such that the empty elevator car will move once the brakes are disengaged (page 3 ¶ [0017]-[0018]).  
Given the teachings of Illan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Zhou with providing the elevator car to be empty, the empty elevator car to not be in balance with a counterweight, where the counterweight tries to move the elevator car to provide a momentum.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elevator car at a first floor for testing, since it has been held that rearranging parts of re Japikse, 86 USPQ 70.  The momentum provided by the counterweight then would result in the empty elevator car moving once the two brakes are disengaged.  Doing so would allow various momentums representing simulated loads to be easily tested without requiring multiple physical test weights, while ensuring the elevator car is near a first floor for normal use between tests without requiring operation of the elevator car through the shaft, thereby conserving energy. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the test sequence once a day, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Doing so would allow for accurate updates on safety conditions of each brake, which can be stored and later retrieved for statistical purposes.

Response to Arguments
Applicants’ arguments filed July 6, 2020 have been fully considered but they are not persuasive.  
On page 9, applicants state Zhou nowhere teaches that such a brake opening value Io is thus determined to be used to release the at least two brakes when the elevator is in normal use”.  However Zhou explicitly states that “[a]t time t3, when the current I has reached its brake opening value Io, the spring and electromagnetic forces are at equilibrium. Immediately thereafter … the brake lining 38 disengages from the disc 24” (page 3 ¶ [0035]).  Therefore the brake opening value Io is the value of current 
Applicants state on page 10 that “when implementing a recurring brake release current determination, he or she would need to carry test weights to the elevator each time”.  However as described above, through the teachings of Illan, one of ordinary skill in the art would have found it obvious to provide a momentum to the stationary elevator car through applying a torque via motor instead of loading the elevator car with various test weights.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore Zhou modified by the teachings of Illan properly render obvious applicants’ invention as required by the claims.
Further on page 10, applicants state “were one skilled in the art to follow the teaching of Zhou according to paragraphs [0037] – [0043], he or she would not detect an increase of the current required to release the brake – only a decrease of the brake holding capacity”.  However the decrease in holding capacity of each brake is disclosed in Zhou to be observed in terms of the stored verification current value and time at which the brake allows movement of the elevator car (page 3 ¶ [0034]-[0035]).  Therefore through performing the test sequence, the current required to release the brake is detected, as required by applicants’ claims. 


Conclusion
Examiner tried to contact applicants’ representative, Irene Lin, through telephone communications on June 15, 2021 regarding the “outstanding matters” as requested in the response, but was unsuccessful.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is

	
(571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 19, 2021